DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of Applicant’s claim to priority to Foreign Application No. EP10252048.3, filed on December 3, 2010, to National Stage Application No. PCT/EP2011/006055 filed on December 2, 2011 and as a Divisional of U.S. Application No. 13/990,067 filed on September 8, 2013, now Patent No. 10,104,911. 

Status of Claims 
This Office Action is responsive to the amendment filed on January 6, 2021. Claims 1-11 are presently pending in this application, claims 1-3 and 6 being withdrawn from consideration.
Claims 4-5, 7-9, and 11 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montaser (U.S. Pub. No. 2008/0230052) in view of Murphy (U.S. Pub. No. 2011/0120455). Claim 10 was previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Abergel et al. (U.S. Pub. No. 2005/0103891). Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. David Longo on March 15, 2022.
The application has been amended as follows: 
Claim 4 currently recites ""wherein the leakage prevention means comprises an impactor configured to disrupt airflow in the aerosol-forming chamber so as to collect droplets of liquid being formed from the aerosol-forming substrate", ln 6-8 shall now read --wherein the leakage prevention means comprises an impactor configured to disrupt airflow in the aerosol-forming chamber so as to collect droplets of liquid being formed from the aerosol-forming substrate having a diameter of greater than 1 micron.--

	Claims 1-3 and 6 are hereby cancelled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Montaser (U.S. Pub. No. 2008/0230052) discloses an aerosol generating system (11; Fig. 5) for heating a liquid aerosol-forming substrate (within storage tank 27; Fig. 5; ¶¶ 0061-0063) comprising: an aerosol-forming chamber (39; Fig. 5; ¶¶ 0064-0065); and the leakage prevention means (41; Fig. 5; ¶ 0064) configured to prevent leakage of liquid aerosol condensate from the aerosol generating system (¶ 0064), wherein the leakage prevention means comprises an impactor (41; Fig. 5) configured to disrupt airflow in the aerosol-forming chamber (Fig. 5; ¶¶ 0064-0065).
Prior art of record Murphy (U.S. Pub. No. 2011/0120455) discloses an aerosol dispensing device for forming an aerosol from a liquid substrate (within canister 5; Fig. 2-4; Abstract) comprising a mouthpiece (1; Fig. 1-2) and an impactor (27, 28, 30, 31, 34, 36; Fig. 2-7) having capillary material (31; Fig. 2-3, 7; ¶¶ 0031, 34; Abstract) so as to collect droplets of liquid being formed from the aerosol-forming substrate.
Montaser and Murphy fail to disclose or render obvious an aerosol device wherein the impactor is configured to disrupt airflow in the aerosol-forming chamber so as to collect droplets of liquid being 
Prior art of record Xia et al. (CA 2,641,869 A1) and Abergel et al. (U.S. Pub. No. 2005/0103891) alone or in combination fail to remedy the deficiencies of Montaser and Murphy individually or in combination. 
Therefore, independent claim 4, and claims 5 and 7-11 by dependency, are rendered allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785